On June 29, 1937, there was filed with the clerk of this court the appellant's application for leave to file a second motion for rehearing. At that time the court had adjourned for the term. The decisions are unanimous to the effect that the appellate court is without authority to *Page 97 
consider a second motion for rehearing filed after adjournment. See Silver v. State, 9 S.W.2d 358; Burleson v. State,  96 S.W.2d 785; Secrist v. State, 97 S.W.2d 196; McNeese v. State, 52 S.W.2d 1049; Ortiz v. State, 53 S.W.2d 58.
The application for leave to file the second motion for rehearing is denied.
Denied.